Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 20 is objected to because of an informality: the word “the” should be inserted  before “aftermarket display unit”. Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 9 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 9 and 14 recite the aftermarket display unit being smaller than the OEM display unit. Applicant’s disclosure teaches the aftermarket display being either bigger than or the same size as the OEM display. For example, Applicant’s disclosure does describe the OEM display being larger than single DIN, and, does not describe the aftermarket display being less than single DIN. Thus, Applicant’s disclosure does not describe the display sizes in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of claims 9 and 14 at the time of filing.
Claim 15 recites installing a plurality of detent members configured to rotatably couple the OEM knob assemblies within the apertures of the panel. Applicant’s disclosure teaches the detent retainers to be attached to a detent retainer seat on brackets of the head unit (fig. 2). The detent retainers/members are taught to have a spring-loaded portion 229 configured to engage in detents of the knob assembly to create clicking as the knob is rotated (paras. [0040] & [0041] of Applicant’s specification, fig. 2). There is no disclosure of the detent members coupling the knob assemblies within apertures of the panel—the disclosure merely teaches the detent members engaging knob assemblies coupled to the panel by other means such as by screws (para. [0033]). Thus, Applicant’s disclosure does not describe the detent retainers in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of claim 15 at the time of filing.
	Claim 16 is rejected for depending from claim 15.
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites OEM and aftermarket when referring to the head unit and knob assemblies. Applicant’s specification states that OEM parts are produced by the original equipment manufacturer while aftermarket parts are produced by an aftermarket manufacturer. Thus, the terms OEM and aftermarket are being used similar to trademarks and tradenames in that they identify the source of the products rather than the products themselves. Since these terms are used to describe the head unit and knobs these terms are indefinite because it is unclear what structure these terms give to the head units and knob assemblies thereof. Further, the head units that car manufacturers and other manufacturers make can change over time, thus resulting in changing claim scope. For example, the aftermarket head unit disclosed in Applicant’s invention may one day be sold by a car manufacturer and be an OEM head unit. It’s also possible that car manufacturers may stop producing head units all together and source them from aftermarket shops. For purposes of examination, the OEM head unit is interpreted as an original head unit that is installed in the vehicle prior to and/or at the start of the claimed method, and the aftermarket head unit is interpreted as a replacement head unit that replaces the original head unit in the vehicle. Further OEM knob assemblies will be interpreted as knob assemblies part of the original head unit prior to or at the start of the method.
Claim 4 recites a knob assembly. It is unclear if this is referring to one of the plurality of OEM knob assemblies. For purposes of examination, this limitation will be interpreted as one of the plurality of OEM knob assemblies.
Claim 5 recites an input in response to rotation of at least one of the OEM knob assemblies. It is unclear if this is referring to the input a knob assembly introduced in claim 4, or if this limitation is introducing a second input from a second one of the OEM knob assemblies.
Claims 6 and 11 recite installing the aftermarket circuit board includes installing an aftermarket circuit board having … . It is unclear if “an aftermarket circuit board having” is referring to another circuit board that is installed during the installing step, or is referring to the previously introduced circuit board. In light of Applicant’s specification, this limitation will be interpreted as “the aftermarket circuit board having …”.
Claims 10 and 18 recite a knob assembly after introduced a plurality of OEM knob assemblies. It is unclear if “a knob assembly” is referring to one of the plurality of OEM knob assemblies. For purposes of examination, this limitation will be interpreted as one of the plurality of OEM knob assemblies.
Claims 12 and 14 recite installing the aftermarket display unit includes installing an aftermarket display unit having … . It is unclear if “an aftermarket display unit having” is referring to another display unit that is installed during the installing step, or is referring to the previously introduced display unit. In light of Applicant’s specification, this limitation will be interpreted as “the aftermarket display unit having …”. There is also insufficient antecedent basis for the OEM display unit.
Claim 17 recites an input in response to rotation of at least one of the OEM knob assemblies. It is unclear if this is referring to the input a knob assembly introduced in claim 10, or if this limitation is introducing a second input from a second one of the OEM knob assemblies.
Claims 2-3, 7-9, 13, 15-16, and 19-20 are rejected for depending from at least one of the above rejected claims.

Rejections under 35 USC 1032
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious3 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over MVI Inc., How to Upgrade a 2010-2014 Chevy Camaro to a Factory MyLink/Navigation System, YouTube, https://www.youtube.com/watch?v=vX_-rVEJZSk, Published January 4, 2014 (“MVI”) in view of Applicant’s Admitted Prior Art (“AAPA”) and Fitting replacement heater / AC control knobs how to Focus mk2 XR5 / ST225, OEM Denied Performance, YouTube, published on March 31, 2016, available at https://www.youtube.com/watch?v=gZ_GcbajqP4 (“YouTube”).
Claim 1 recites a method of installing an aftermarket head unit for an aftermarket radio in a vehicle. MVI is directed to replacing the head unit in a Chevy Camaro so that the replacement head unit retains all the features in the car as originally built (Title, summary of video, page 1, wherein all references to MVI refer to the document submitted herewith). Claim 1 further recites removing an Original Equipment Manufacturer (OEM) head unit from the vehicle; installing in the vehicle the aftermarket head unit. MVI teaches to remove the original head unit (illustrated on pages 2-3) with the replacement head unit (illustrated on pages 17-21).
Claim 1 further recites the aftermarket head unit includes a panel having a plurality of apertures for receiving and engaging the plurality of OEM knob assemblies. MVI teaches the original and replacement head unit having the same or substantially the same knobs connected to apertures of the head unit (pages 2-3 & 17-21). Thus, the original head unit knob assemblies are capable of engaging and being received in the apertures in the replacement head unit.
MVI fails to explicitly teach the knob assemblies capable of being removed from the head units. However, this would have been obvious in view of AAPA.
AAPA is directed to a Chevy Camaro OEM head unit that is substantially similar to the original head unit of MVI (figs. 1A-1C, para. [0032]). AAPA teaches that knob assemblies are known to be removably attached to the head unit via screws (fig. 1B, para. [0032]).
In this case, MVI and AAPA are directed to substantially similar Chevy Camaro head units with knobs. AAPA teaches that it is known and predictable for knob assemblies of Chevy Camaro’s to be removably attached to the head unit via screws. Thus, it would be obvious to removably attach the knob assemblies of MVI to the panel via screws.
MVI fails to explicitly teach removing a plurality of OEM knob assemblies from the removed OEM head unit; and installing each of the plurality of OEM knob assemblies in an individual one of the plurality of apertures of the aftermarket head unit. However, this would have been obvious in view of YOUTUBE. 
YOUTUBE teaches to replace head unit knobs with upgraded knobs (pages 1-9, wherein all references to YOUTUBE refer to the document submitted herewith). The knobs on the head unit comprise a black and rubbery material while the replacement knobs have a metal look with silver and red (pages 2-9) that the installer in the video thinks look better than the original knobs (stated on 2:38 in the video).
In this case, MVI is directed to replacing an original head unit in a Chevy Camaro with removable knobs with a replacement head unit with the same or substantially similar knobs. YOUTUBE teaches one of skill in the art that some knobs look better than others and that upgraded knobs can replace other knobs. Thus, it would be obvious for the original head unit of MVI to comprise upgraded knobs that are more aesthetically pleasing than the knobs of the replacement head unit, for example the replacement head unit knobs comprising a black rubbery material while the original head unit knobs comprising a metal look with silver and red.
In addition, it is known in view of YOUTUBE to replace knobs on head units, and AAPA teaches that it is predictable to remove the knob assemblies from the Chevy head units. Further, one of skill in the art appreciates that it is known to salvage parts of used cars because automotive salvage, for example at junkyards, is a big industry. Thus, it would be obvious to replace the knobs on the replacement head unit with knobs from the original head unit in order to provide upgraded and more aesthetically pleasing knobs.
Claim 3 recites the removed OEM head unit includes an OEM circuit board, and wherein installing the aftermarket head unit includes installing an aftermarket circuit board configured to replicate functionality of the OEM circuit board. MVI teaches that the replacement knob assemblies are configured to replicate the functions of the OEM knob assemblies. Specifically, in both the original head unit and replacement head unit of MVI, the top left knob is configured to control the volume, the bottom left knob is configured to control the fan speed, the bottom right knob is configured to control the temperature, and the top right knob is the menu select knob (pages 3 & 19). Furthermore, MVI teaches that the replacement knobs are capable of performing their intended function (page 21, wherein rotating the volume knob changes the volume). As such, the replacement circuit board and knobs are configured to replicate the functionality of the original knobs and the portion of the original circuit board engaged with the knobs.
Claim 4 recites operatively coupling the plurality of OEM knob assemblies to the aftermarket circuit board to enable the aftermarket circuit board to receive an input from a knob assembly upon actuation of the knob assembly. As detailed in the rejection to claim 1 above, the original knobs are connected to the replacement head unit and circuit board such that they function the same way the replacement knobs functioned, i.e. to control volume, fan speed, temperature, and/or the menu select knob.
Regarding claim 5, MVI et al. further teach the aftermarket circuit board receives an input in response to rotation of at least one of the OEM knob assemblies, and wherein, in response to the input, the aftermarket circuit board is configured to send signals to the vehicle via at least one from the group consisting of a data bus, a hardwired connection, and a wireless connection (MVI, pages 15, 16 & 21, wherein pages 15 & 16 illustrate the electrical connection of the replacement head unit to the vehicle via a data bus, and page 21 illustrates signals being sent in response to rotation of a knob).
Claim 10 recites a method of installing an aftermarket head unit in a vehicle any time after removal of an Original Equipment Manufacturer (OEM) head unit in the vehicle, the OEM head unit including a plurality of OEM knob assemblies and an OEM circuit board configured to receive signals from the OEM knob assemblies. MVI is directed to replacing an original head unit in a Chevy Camaro having knob assemblies so that the replacement head unit retains all the features in the car as originally built (pages 1-21, wherein one of skill in the art appreciates that the head unit comprises a circuit board for the knobs to function).
Claim 10 also recites installing a panel within the vehicle, the panel including a plurality of apertures, each of the plurality of apertures configured to receive one of the plurality of OEM knob assemblies. MVI teaches the replacement head unit comprising a panel having apertures for the knobs to be positioned in (pages 17-21). MVI teaches the original and replacement head unit having the same or substantially the same knobs connected to apertures of the head unit (pages 2-3 & 17-21). Thus, the original head unit knob assemblies are capable of engaging and being received in the apertures in the replacement head unit.
Claim 10 further recites installing an aftermarket circuit board within the vehicle, the aftermarket circuit board configured to replicate functionality of the OEM circuit board; and installing an aftermarket display unit within the panel. MVI teaches that the replacement knob assemblies are configured to replicate the functions of the OEM knob assemblies. Specifically, in both the original head unit and replacement head unit of MVI, the top left knob is configured to control the volume, the bottom left knob is configured to control the fan speed, the bottom right knob is configured to control the temperature, and the top right knob is the menu select knob (pages 3 & 19). Furthermore, MVI teaches that the replacement knobs are capable of performing their intended function (page 21, wherein rotating the volume knob changes the volume). As such, the replacement circuit board and knobs are configured to replicate the functionality of the original knobs and the portion of the original circuit board engaged with the knobs. MVI further teaches the replacement head unit including a display that is attached to the panel (pages 17-21).
MVI fails to explicitly teach the knob assemblies capable of being removed from the head units. However, this would have been obvious in view of AAPA.
AAPA is directed to a Chevy Camaro OEM head unit that is substantially similar to the original head unit of MVI (figs. 1A-1C, para. [0032]). AAPA teaches that knob assemblies are known to be removably attached to the head unit via screws (fig. 1B, para. [0032]).
In this case, MVI and AAPA are directed to substantially similar Chevy Camaro head units with knobs. AAPA teaches that it is known and predictable for knob assemblies of Chevy Camaro’s to be removably attached to the head unit via screws. Thus, it would be obvious to removably attach the knob assemblies of MVI to the panel via screws.
MVI fails to explicitly teach installing the plurality of OEM knob assemblies within the plurality of apertures of the panel; operatively coupling the plurality of OEM knob assemblies to the aftermarket circuit board to enable the aftermarket circuit board to receive an input from a knob assembly upon actuation of the knob assembly. However, this would have been obvious in view of YOUTUBE. 
YOUTUBE teaches to replace head unit knobs with upgraded knobs (pages 1-9). The knobs on the head unit comprise a black and rubbery material while the replacement knobs have a metal look with silver and red (pages 2-9) that the installer in the video thinks look better than the original knobs (stated on 2:38 in the video).
In this case, MVI is directed to replacing an original head unit in a Chevy Camaro with removable knobs with a replacement head unit with the same or substantially similar knobs.. YOUTUBE teaches one of skill in the art that some knobs look better than others and upgraded knobs can replace other knobs. Thus, it would be obvious for the original head unit of MVI to comprise upgraded knobs that are more aesthetically pleasing than the knobs of the replacement head unit, for example the replacement head unit knobs comprising a black rubbery material while the original head unit knobs comprising a metal look with silver and red.
In addition, it is known in view of YOUTUBE to replace knobs on head units, and AAPA teaches that it is predictable to remove the knob assemblies from the Chevy head units. Further, one of skill in the art appreciates that it is known to salvage parts of used cars because automotive salvage, for example at junkyards, is a big industry. Thus, it would be obvious to replace the knobs on the replacement head unit with knobs from the original head unit in order to provide upgraded and more aesthetically pleasing knobs.
Given the above modification, the original knobs are connected to the replacement head unit and circuit board such that they function the same way the replacement knobs functioned, i.e. to control volume, fan speed, temperature, and/or the menu select knob. 
Claim 17 recites the aftermarket circuit board receives an input in response to rotation of at least one of the OEM knob assemblies. As detailed in the rejection to claim 10 above, the aftermarket circuit board is configured to replicate functionality of the original circuit board so that actuating the knob assemblies provides input into the circuit board.
Claim 18 recites a method of installing an aftermarket head unit in a vehicle any time after removal of an Original Equipment Manufacturer (OEM) head unit in the vehicle, the OEM head unit including a plurality of OEM knob assemblies, an OEM circuit board configured to receive signals from the OEM knob assemblies, and an OEM display. MVI is directed to replacing an original head unit in a Chevy Camaro having knob assemblies and a display so that the replacement head unit retains all the features in the car as originally built (pages 1-21, wherein one of skill in the art appreciates that the head unit comprises a circuit board for the knobs to function).
Claim 18 further recites installing a panel within the vehicle, the panel including a plurality of circular apertures and a rectangular aperture, each of the plurality of circular apertures configured to receive one of the plurality of OEM knob assemblies. MVI teaches the replacement head unit comprising a panel having circular apertures for the knobs to be positioned in and a rectangular aperture for the display to be positioned in (pages 17-21). MVI teaches the original and replacement head unit having the same or substantially the same knobs connected to apertures of the head unit (pages 2-3 & 17-21). Thus, the original head unit knob assemblies are capable of engaging and being received in the apertures in the replacement head unit.
Claim 18 also recites installing an aftermarket circuit board within the vehicle, the aftermarket circuit board configured to replicate functionality of the OEM circuit board; and installing an aftermarket display unit within the rectangular aperture of the panel. MVI teaches that the replacement knob assemblies and circuit board are configured to replicate the functions of the OEM knob assemblies. Specifically, in both the original head unit and replacement head unit of MVI, the top left knob is configured to control the volume, the bottom left knob is configured to control the fan speed, the bottom right knob is configured to control the temperature, and the top right knob is the menu select knob (pages 3 & 19). Furthermore, MVI teaches that the replacement knobs are capable of performing their intended function (page 21, wherein rotating the volume knob changes the volume). As such, the replacement circuit board and knobs are configured to replicate the functionality of the original knobs and the portion of the original circuit board engaged with the knobs.  MVI further teaches the replacement head unit including a display that is attached to the panel within the rectangular aperture (pages 17-21).
MVI fails to explicitly teach the knob assemblies capable of being removed from the head units. However, this would have been obvious in view of AAPA.
AAPA is directed to a Chevy Camaro OEM head unit that is substantially similar to the original head unit of MVI (figs. 1A-1C, para. [0032]). AAPA teaches that knob assemblies are known to be removably attached to the head unit via screws (fig. 1B, para. [0032]).
In this case, MVI and AAPA are directed to substantially similar Chevy Camaro head units with knobs. AAPA teaches that it is known and predictable for knob assemblies of Chevy Camaro’s to be removably attached to the head unit via screws. Thus, it would be obvious to removably attach the knob assemblies of MVI to the panel via screws.
MVI fails to explicitly teach installing the plurality of OEM knob assemblies within the plurality of circular apertures of the panel; operatively coupling the plurality of OEM knob assemblies to the aftermarket circuit board to enable the aftermarket circuit board to receive an input from a knob assembly upon actuation of the knob assembly. However, this would have been obvious in view of YOUTUBE. 
YOUTUBE teaches to replace head unit knobs with upgraded knobs (pages 1-9). The knobs on the head unit comprise a black and rubbery material while the replacement knobs have a metal look with silver and red (pages 2-9) that the installer in the video thinks look better than the original knobs (stated on 2:38 in the video).
In this case, MVI is directed to replacing an original head unit in a Chevy Camaro with removable knobs with a replacement head unit with the same or substantially similar knobs. YOUTUBE teaches one of skill in the art that some knobs look better than others and upgraded knobs can replace other knokbs. Thus, it would be obvious for the original head unit of MVI to comprise upgraded knobs that are more aesthetically pleasing than the knobs of the replacement head unit, for example the replacement head unit knobs comprising a black rubbery material while the original head unit knobs comprising a metal look with silver and red.
In addition, it is known in view of YOUTUBE to replace knobs on head units, and AAPA teaches that it is predictable to remove the knob assemblies from the Chevy head units. Further, one of skill in the art appreciates that it is known to salvage parts of used cars because automotive salvage, for example at junkyards, is a big industry. Further Thus, it would be obvious to replace the knobs on the replacement head unit with knobs from the original head unit in order to provide upgraded and more aesthetically pleasing knobs.
Given the above modification, the original knobs are connected to the replacement head unit and circuit board such that they function the same way the replacement knobs functioned, i.e. to control volume, fan speed, temperature, and/or the menu select knob.
MVI et al. further teaches configuring the aftermarket circuit board to send signals from the plurality of OEM knob assemblies to the vehicle via at least one from the group consisting of a data bus, a hardwired connection, and a wireless connection (MVI, pages 15, 16 & 21, wherein pages 15 & 16 illustrate the electrical connection of the replacement head unit to the vehicle via a data bus, and page 21 illustrates signals being sent in response to rotation of a knob).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over MVI et al. in as applied to claim 1 above, and further in view of USPGPub 2011/0061489 (“Bulin”).
Regarding claim 2, MVI et al. fail to explicitly teach removing a plurality of detent retainers from the removed OEM head unit, and installing each of the plurality of detent retainers in the aftermarket head unit. In view of Applicant’s specification, detent retainer is being interpreted as a component configured to engage a plurality of detents of the knob assembly. Knob assemblies including detent retainers is known, for example by Bulin.
Bulin is directed to a knob assembly comprising control knob 14, knob retainer 16, and push button 18 (figs. 1-2, para. [0008]). The knob assembly is configured to be fastened to a panel an aperture 26 within panel 12 of an automotive radio, wherein a circuit board 20 is fastened to panel 12 (figs. 1-2, paras. [0008]-[0009]). The knob assembly includes a spring-loaded member 37, i.e. detent retainer, that engages detented surface of knob 14 as the knob is rotated (figs. 1 & 3-4, para. [0008]). As illustrated in fig. 4, the detent retainer 37 is positioned in and engaged with a well 38 such that when the knob assembly is attached to the panel 12, the detent retainer is within the panel.
In this case, both MVI et al. and Bulin are directed to knob assemblies configured to be secured to a panel of a vehicle. One of skill in the art appreciates that detent retainers are well known to provide haptic feedback or clicking when turning the knob, and/or prevent unwanted turning of the knob. Bulin teaches that it is predictable for knob assemblies secured to an automotive panel to include a detent retainer therein that is configured to be on an inside of the panel when the knob assembly is installed. Thus, in order to provide haptic feedback or clicking when turning the knob, and/or prevent unwanted turning of the knob, it would be obvious to modify the knob assemblies of the original and replacement head units of MVI et al. to comprise a detent retainer therein that is located on an inside of the head unit panel when the knob units are installed.
Given the above modification, when replacing the knobs of the replacement head unit with the original knobs, the original detent retainers will be removed with from the original head unit and installed in the replacement head unit.
Claim 2 further recites the aftermarket head unit includes a plurality of detent retainer seats for receiving and engaging the plurality of detent retainers. Since this limitation is not an active step, the replacement head unit merely has to have retainer seats capable of engaging the detent retainers. The knob assemblies of Bulin include wells 38, i.e. detent retainer seats, that receive and engage the detent retainers (Bulin, fig. 4, para. [0008]). Since the knob assemblies of MVI et al. are nearly identical, the detent retainer seats of the knobs assemblies originally on the replacement head unit are capable of engaging the detent retainers of the original knob assemblies.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over MVI et al. in as applied to claim 3 above, and further in view of USPGPub No. 2012/0318654 (“Harris”).
Regarding claim 6, MVI fails to explicitly teach installing the aftermarket circuit board includes installing an aftermarket circuit board having a front-on profile that is less than a front-on profile of the OEM circuit board. However, this would be obvious in view of AAPA and Harris. AAPA teaches that it is known for head units of Chevy Camaro’s to have a single, relatively large circuit boards that are electrically connected to the knobs and buttons on the head unit (figs. 1A-1C, paras. [0032] & [0033], wherein all references to the AAPA specification refer to the originally filed specification). 
It would be obvious to provide the original head unit of MVI with a single, relatively large circuit board electrically connected to the knobs and buttons in order to transmit electrical signals from the knobs and buttons on the head unit. Both AAPA and MVI et al. are directed to Chevy Camaro head units. AAPA teaches that it is known to use circuit boards in the head unit to transmit electrical signals from the knobs and buttons of the head unit. As such, it would be predictable to provide the OEM head unit of MVI with a single circuit board in electrical communication with the knobs and buttons. It would further be predictable that providing the head unit with said circuit board will allow the head unit to operate as intended.
Harris is directed to a rotary knob assembly (para. [0001]). Harris teaches that a knob assembly may have their own mounting structure 20 comprising its own circuit board 22 (figs. 1 & 2, paras. [0018] & [0019]). 
It would be obvious to modify the replacement circuit board of MVI such that each knob has its own circuit board. Harris teaches one of ordinary skill in the art that each knob can comprise its own, relatively small circuit board. In addition, it would be predictable that modifying the single circuit board of the replacement head unit into a plurality of smaller circuit boards will still allow the head unit to function as intended since all the knobs and buttons will still be in electrical contact with a circuit board.
With the above modification, one of ordinary skill in the art will readily appreciate that knob circuit boards of the replacement head unit of MVI et al., that are only in electrical contact with the knobs, comprise a combined front-on profile that is less than the single OEM circuit board that is in electrical contact with all the knobs and buttons on the OEM circuit board.
Regarding claim 7, MVI further teaches the removed OEM head unit includes an OEM display (pages 2-3), and wherein installing the aftermarket head unit further includes installing an aftermarket display unit, the aftermarket display unit being larger than the OEM display unit (pages 17-21), and wherein the aftermarket circuit board is sized and shaped to accommodate the larger aftermarket display unit (page 21, wherein the circuit board and display both function).
Regarding claim 8, MVI fails to explicitly teach the OEM display is a single DIN size and the aftermarket display unit is a double DIN size. However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In this case, while MVI fails to explicitly teach the dimensions of the displays, MVI illustrates the original display being similar to the size of a single DIN and the aftermarket display being similar to the size of a double DIN (pages 2-3 & 17-21). Thus, slightly changing the dimensions of the displays such that the original display is of a single DIN size and the replacement display is of a double Din size would not change how the head units operate because the head unit panels are big enough to provide single DIN or double DIN sizes of the display aperture and display.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over MVI et al. as applied to claim 1 above, and further in view of American International Industries, Inc., GMK325 Mounting Kit, Published 2013 (“NPL”).
Regarding claim 9, MVI further teaches the removed OEM head unit includes an OEM display, and wherein installing the aftermarket head unit further includes installing an aftermarket display unit (pages 2-3 & 17-21). MVI fails to explicitly teach the aftermarket display unit being smaller than the OEM display unit. However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In this case, MVI teaches bot the original and replacement head units having displays wherein the replacement display is larger than the original display (pages 2-3 & 17-21). Changing the dimensions of the replacement display such that it is smaller than the original display would not change how the replacement head unit operates because the head unit panel can accommodate smaller display apertures and displays.
MVI et al. fail to explicitly teach the method further includes installing a pocket configured to occupy additional space not occupied by the smaller aftermarket display unit. However, this would have been obvious in view of NPL.
NPL is directed to a head unit panel with a pocket (pages 1-4, wherein all references to NPL refer to the document submitted herewith). NPL teaches that, when a rectangular aperture of the panel is bigger than the display/radio, a pocket can be installed on the panel while leaving room for the display/radio (pages 2-4).
In this case, both MVI et al. and NPL are directed to head units comprising a panel with a rectangular aperture to receive a display/radio. NPL teaches that it is known and predictable to attach a pocket to the panel within the rectangular aperture while leaving enough rough to also attach the display/radio within the aperture. Thus, it would be obvious to attach a pocket within the rectangular aperture of the panel of MVI et al.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over MVI et al. as applied to claim 10 above, and further in view of Harris.
Regarding claim 11, MVI et al. fail to explicitly teach installing the aftermarket circuit board includes installing an aftermarket circuit board having a front-on profile that is less than a front-on profile of the OEM circuit board. However, this would be obvious in view of AAPA and Harris. AAPA teaches that it is known for head units of Chevy Camaro’s to have a single, relatively large circuit boards that are electrically connected to the knobs and buttons on the head unit (figs. 1A-1C, paras. [0032] & [0033], wherein all references to the AAPA specification refer to the originally filed specification). 
It would be obvious to provide the original head unit of MVI with a single, relatively large circuit board electrically connected to the knobs and buttons in order to transmit electrical signals from the knobs and buttons on the head unit. Both AAPA and MVI et al. are directed to Chevy Camaro head units. AAPA teaches that it is known to use circuit boards in the head unit to transmit electrical signals from the knobs and buttons of the head unit. As such, it would be predictable to provide the OEM head unit of MVI with a single circuit board in electrical communication with the knobs and buttons. It would further be predictable that providing the head unit with said circuit board will allow the head unit to operate as intended.
Harris is directed to a rotary knob assembly (para. [0001]). Harris teaches that a knob assembly may have their own mounting structure 20 comprising its own circuit board 22 (figs. 1 & 2, paras. [0018] & [0019]). 
It would be obvious to modify the replacement circuit board of MVI such that each knob has its own circuit board. Harris teaches one of ordinary skill in the art that each knob can comprise its own, relatively small circuit board. In addition, it would be predictable that modifying the single circuit board of the replacement head unit into a plurality of smaller circuit boards will still allow the head unit to function as intended since all the knobs and buttons will still be in electrical contact with a circuit board.
With the above modification, one of ordinary skill in the art will readily appreciate that knob circuit boards of the replacement head unit of MVI et al., that are only in electrical contact with the knobs, comprise a combined front-on profile that is less than the single OEM circuit board that is in electrical contact with all the knobs and buttons on the OEM circuit board.
Regarding claim 12, MVI further teaches installing the aftermarket display unit includes installing an aftermarket display unit that is larger than the OEM display unit (pages 2-3 & 17-21), and wherein the aftermarket circuit board is sized and shaped to accommodate the larger aftermarket display unit (page 21, wherein the circuit board and display both function). 
Regarding claim 13, MVI fails to explicitly teach the OEM display is a single DIN size and the aftermarket display unit is a double DIN size. However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In this case, while MVI fails to explicitly teach the dimensions of the displays, MVI illustrates the original display being similar to the size of a single DIN and the aftermarket display being similar to the size of a double DIN (pages 2-3 & 17-21). Thus, slightly changing the dimensions of the displays such that the original display is of a single DIN size and the replacement display is of a double Din size would not change how the head units operate because the head unit panels are big enough to provide single DIN or double DIN sizes of the display aperture and display.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over MVI et al. as applied to claim 10 above, and further in view of Fiore.
Regarding claim 14, MVI et al. fail to explicitly teach installing the aftermarket display unit includes installing an aftermarket display unit that is smaller than the OEM display unit. However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In this case, MVI teaches bot the original and replacement head units having displays wherein the replacement display is larger than the original display (pages 2-3 & 17-21). Changing the dimensions of the replacement display such that it is smaller than the original display would not change how the replacement head unit operates because the head unit panel can accommodate smaller display apertures and displays.
MVI et al. fail to explicitly teach the method further includes installing a pocket configured to occupy additional space not occupied by the smaller aftermarket display unit. However, this would have been obvious in view of Fiore.
Fiore is directed to a head unit with a pocket (claim and description). Fiore teaches that instead of a single big aperture (fig. 7) that a head unit can have a smaller aperture for a display and an aperture configured to cooperate with a pocket installed on the head unit (figs. 1-5).
In this case, both MVI et al. and Fiore are directed to head units with a rectangular aperture to receive a display. Fiore teaches that it is known and predictable to substitute a big rectangular aperture and display for a smaller display aperture and a pocket. Thus, it would be obvious to substitute the big rectangular aperture of MVI et al. for a smaller display aperture and a pocket.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over MVI et al. as applied to claim 18 above, and further in view of Harris.
Regarding claim 19, MVI et al. fail to explicitly teach the aftermarket circuit board has a front-on profile that is less than 60% of a front-on profile of the OEM circuit board. However, as detailed in the rejection to claim 6 above, it is obvious in view of AAPA and Harris to provide the original head unit of MVI with a single, relatively large circuit board and to modify the replacement circuit board of MVI such that each knob has its own circuit board.
Given the above modification, one of ordinary skill in the art will readily appreciate that the knob circuit boards of the replacement head unit of MVI et al., that are only in electrical contact with the knobs, comprises a front-on profile that is less than 60% of the single OEM circuit board that is in electrical contact with all the knobs and buttons on the OEM circuit board.
Regarding claim 20, MVI et al. fail to explicitly teach aftermarket display unit is a double DIN size and the OEM display unit is a single DIN size. However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In this case, while MVI fails to explicitly teach the dimensions of the displays, MVI illustrates the original display being similar to the size of a single DIN and the aftermarket display being similar to the size of a double DIN (pages 2-3 & 17-21). Thus, slightly changing the dimensions of the displays such that the original display is of a single DIN size and the replacement display is of a double Din size would not change how the head units operate because the head unit panels are big enough to provide single DIN or double DIN sizes of the display aperture and display.
Claims 1, 3-5, 10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over MVI in view of AAPA, NPL, and YouTube.
Regarding claim 1, MVI in view of AAPA teach all the limitations detailed in the previous rejection to claim 1 above. MVI et al. fails to explicitly teach removing a plurality of OEM knob assemblies from the removed OEM head unit; and installing each of the plurality of OEM knob assemblies in an individual one of the plurality of apertures of the aftermarket head unit. However, this would have been obvious in view of YOUTUBE and NPL. 
YOUTUBE teaches to replace head unit knobs with upgraded knobs (pages 1-9, wherein all references to YOUTUBE refer to the document submitted herewith). The knobs on the head unit comprise a black and rubbery material while the replacement knobs have a metal look with silver and red (pages 2-9) that the installer in the video thinks look better than the original knobs (stated on 2:38 in the video).
NPL is directed to replacing an original head unit panel with a replacement head unit panel (pages 1-4). NPL teaches that it is known to use original climate control and radio knobs by removing the original knobs and positioning the original climate control knobs within circular apertures of the replacement head unit panel (page 2).
In this case, MVI is directed to replacing an original head unit in a Chevy Camaro with removable knobs with a replacement head unit with the same or substantially similar knobs. YOUTUBE teaches one of skill in the art that some knobs look better than others and that upgraded knobs can replace other knobs. Thus, it would be obvious for the original head unit of MVI to comprise upgraded knobs that are more aesthetically pleasing than the knobs of the replacement head unit, for example the replacement head unit knobs comprising a black rubbery material while the original head unit knobs comprising a metal look with silver and red.
In addition, it is known in view of YOUTUBE to replace knobs on head units, it is known in view of NPL to use original knobs with a replacement head unit panel, and AAPA teaches that it is predictable to remove the knob assemblies from the Chevy head units. Thus, it would be obvious to replace the knobs on the replacement head unit with knobs from the original head unit in order to provide upgraded and more aesthetically pleasing knobs.
Claims 3-5 are rejected for the same reasons as previously rejected.
Regarding claim 10, MVI in view of AAPA teach all the limitations detailed in the previous rejection to claim 10 above. MVI et al. fails to explicitly teach installing the plurality of OEM knob assemblies within the plurality of apertures of the panel; operatively coupling the plurality of OEM knob assemblies to the aftermarket circuit board to enable the aftermarket circuit board to receive an input from a knob assembly upon actuation of the knob assembly. However, this would have been obvious in view of YOUTUBE and NPL. 
YOUTUBE teaches to replace head unit knobs with upgraded knobs (pages 1-9, wherein all references to YOUTUBE refer to the document submitted herewith). The knobs on the head unit comprise a black and rubbery material while the replacement knobs have a metal look with silver and red (pages 2-9) that the installer in the video thinks look better than the original knobs (stated on 2:38 in the video).
NPL is directed to replacing an original head unit panel with a replacement head unit panel (pages 1-4). NPL teaches that it is known to use original climate control and radio knobs by removing the original knobs and positioning the original climate control knobs within circular apertures of the replacement head unit panel (page 2).
In this case, MVI is directed to replacing an original head unit in a Chevy Camaro with removable knobs with a replacement head unit with the same or substantially similar knobs. YOUTUBE teaches one of skill in the art that some knobs look better than others and that upgraded knobs can replace other knobs. Thus, it would be obvious for the original head unit of MVI to comprise upgraded knobs that are more aesthetically pleasing than the knobs of the replacement head unit, for example the replacement head unit knobs comprising a black rubbery material while the original head unit knobs comprising a metal look with silver and red.
In addition, it is known in view of YOUTUBE to replace knobs on head units, it is known in view of NPL to use original knobs with a replacement head unit panel, and AAPA teaches that it is predictable to remove the knob assemblies from the Chevy head units. Thus, it would be obvious to replace the knobs on the replacement head unit with knobs from the original head unit in order to provide upgraded and more aesthetically pleasing knobs.
Given the above modification, the original knobs are connected to the replacement head unit and circuit board such that they function the same way the replacement knobs functioned, i.e. to control volume, fan speed, temperature, and/or the menu select knob.
Claim 17 is rejected for the same reasons as previously rejected.
Regarding claim 18, MVI in view of AAPA teach all the limitations detailed in the previous rejection to claim 1 above. MVI et al. fails to explicitly teach installing the plurality of OEM knob assemblies within the plurality of circular apertures of the panel; operatively coupling the plurality of OEM knob assemblies to the aftermarket circuit board to enable the aftermarket circuit board to receive an input from a knob assembly upon actuation of the knob assembly. However, this would have been obvious in view of YOUTUBE and NPL. 
YOUTUBE teaches to replace head unit knobs with upgraded knobs (pages 1-9, wherein all references to YOUTUBE refer to the document submitted herewith). The knobs on the head unit comprise a black and rubbery material while the replacement knobs have a metal look with silver and red (pages 2-9) that the installer in the video thinks look better than the original knobs (stated on 2:38 in the video).
NPL is directed to replacing an original head unit panel with a replacement head unit panel (pages 1-4). NPL teaches that it is known to use original climate control and radio knobs by removing the original knobs and positioning the original climate control knobs within circular apertures of the replacement head unit panel (page 2).
In this case, MVI is directed to replacing an original head unit in a Chevy Camaro with removable knobs with a replacement head unit with the same or substantially similar knobs. YOUTUBE teaches one of skill in the art that some knobs look better than others and that upgraded knobs can replace other knobs. Thus, it would be obvious for the original head unit of MVI to comprise upgraded knobs that are more aesthetically pleasing than the knobs of the replacement head unit, for example the replacement head unit knobs comprising a black rubbery material while the original head unit knobs comprising a metal look with silver and red.
In addition, it is known in view of YOUTUBE to replace knobs on head units, it is known in view of NPL to use original knobs with a replacement head unit panel, and AAPA teaches that it is predictable to remove the knob assemblies from the Chevy head units. Thus, it would be obvious to replace the knobs on the replacement head unit with knobs from the original head unit in order to provide upgraded and more aesthetically pleasing knobs.
Given the above modification, the original knobs are connected to the replacement head unit and circuit board such that they function the same way the replacement knobs functioned, i.e. to control volume, fan speed, temperature, and/or the menu select knob.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 In 103 rejections, when the primary reference is followed by “et al.”, “et al.” refers to the secondary references. For example, if Jones was modified by Smith and Johnson, subsequent recitations of “Jones et al.” mean “Jones in view of Smith and Johnson”.
        3 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”